Citation Nr: 1029980	
Decision Date: 08/11/10    Archive Date: 08/24/10

DOCKET NO.  08-28 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased initial rating in excess of 10 
percent disabling for service-connected degenerative disc disease 
of the cervical spine.

2.  Entitlement to an initial compensable rating for service-
connected scars on the dorsum of the left hand and on the right 
wrist over the distal radius.  

3.  Entitlement to service connection for a burn scar of the left 
forearm and a linear scar of the right lower back.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 2001 to December 
2005, and was awarded a Combat Action Ribbon for his service in 
Iraq.  

This appeal comes before the Board of Veterans' Appeals (Board) 
from January 2008 and December 2008 rating decision of the 
Department of Veterans Affairs (VA), Nashville, Tennessee, 
Regional Office (RO), which granted service connection for 
degenerative disc disease of the cervical spine and scars on the 
dorsum of the left hand and on the right wrist over the distal 
radius; assigned a 10 percent and noncompensable rating, 
respectively; and denied service connection for a burn scar of 
the left forearm and a linear scar of the right lower back.  The 
Veteran disagreed with his ratings and the denial and 
subsequently perfected appeals.   

The issues of entitlement to an increased initial rating in 
excess of 10 percent disabling for service-connected degenerative 
disc disease of the cervical spine and entitlement to service 
connection for a burn scar of the left forearm and a linear scar 
of the right lower back are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected scars on the dorsum of the 
left hand and on the right wrist over the distal radius is 
currently manifested by three scars on his left hand all less 
than one inch between the knuckles of his left hand and a right 
wrist scar on the distal radius proximal to anatomic snuff box 
caused by a hot metal burn, which are indiscernible unless the 
skin was stretched, not painful, stable, deep, have underlying 
tissue damage, and no limitation of motion of the affected areas.  

2.  The competent medical evidence does not show that the 
Veteran's service-connected scars on the dorsum of the left hand 
and on the right wrist over the distal radius is so exceptional 
or unusual that referral for extraschedular consideration by the 
designated authority is required.  Further, evidence of 
unemployability is not raised by the record.     


CONCLUSION OF LAW

The criteria for an initial compensable rating for the service-
connected scars on the dorsum of the left hand and on the right 
wrist over the distal radius are not met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.20, 4.31, 4.118, 
Diagnostic Codes 7801-7805 (2009).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), the United States Court of Appeals for Veterans Claims 
(Court) held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
Veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  This notice 
must be provided prior to an initial unfavorable decision on a 
claim by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004). 

With regard to the Veteran's increased rating claim, such claim 
arises from his disagreement with the assignment of a 
noncompensable initial rating for the left hand and right wrist 
scar disability following the grant of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required, and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007); Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Therefore, no further notice is needed under 
VCAA for the PTSD initial increased rating claim, and therefore 
appellate review may proceed without prejudice.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); Sutton v. Brown, 9 Vet. App. 553 (1996); 
Quartuccio, 16 Vet. App. 183; see also 38 C.F.R. § 20.1102.   

Further, the Board acknowledges a decision from the Court that 
provided additional guidance on the content of the notice that is 
required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) in claims involving increased 
compensation benefits.  See Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  The Board points out that the U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit) reversed the Court's 
holding in Vazquez, to the extent the Court imposed a requirement 
that VA notify a Veteran of alternative diagnostic codes or 
potential "daily life" evidence.  See Vazquez-Flores v. 
Shinseki, 580 F.3d 1270, 1281 (Fed.Cir. 2009).  In any event, 
Vazquez-Flores was limited to claims involving increased ratings, 
and is not applicable to claims, such as the one in this matter, 
involving an appeal of the initial rating assigned following a 
grant of service connection.  Moreover, the Court has held that 
in a claim for an increased initial rating after the claim for 
service connection has been substantiated and allowed, as is the 
situation in this case, further notice is not required.  Goodwin 
v. Peake, 22 Vet. App. 128 (2008).  

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claim, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of any notice.  See Shinseki 
v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination).  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
Veteran's service treatment records (STRs), post-service VA 
medical records, and statements submitted by or on behalf of the 
Veteran.  There is no indication of relevant, outstanding records 
which would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  Additionally, the evidence of 
record contains a VA examination report dated in November 2008 
with regard to the left hand and right wrist scar disability.  
The VA examination report obtained is thorough and contains 
sufficient information to decide the issue on appeal.  See Massey 
v. Brown, 7 Vet. App. 204 (1994).  Further, the Veteran has not 
argued and the evidence of record does not indicate that the 
Veteran's service-connected left hand and right wrist scar 
disability has worsened; thus, a new examination is not necessary 
in this case.  The Veteran had not indicated that there was any 
additional relevant evidence from any source.  

The Board notes that the Veteran requested a hearing before the 
Board sitting at the RO; however, he failed to appear at the 
hearing on March 2010, and has offered no explanation as to his 
failure to attend.  Thus, the Board considers his hearing request 
withdrawn.  
    
For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran have been fulfilled with respect to the 
increased rating claim for scars on the dorsum of the left hand 
and on the right wrist over the distal radius.



Legal Criteria and Analysis

The Board notes that the Veteran filed his claim for service 
connection for scars of the left hand and right wrist on October 
28, 2008, as such the revised provisions regarding the evaluation 
of scars is applicable.  73 Fed. Reg. 54708 (Sept. 23, 2008) 
(codified at 38 C.F.R. § 4.118 (2008), currently 38 C.F.R. § 
4.118 (2009)).  

Under the revised regulations, effective October 23, 2008, scars 
other than of the head, face, or neck, are rated under Diagnostic 
Codes 7801, 7802, 7804, and 7805.  Diagnostic Code 7801 applies 
to burn scar(s) or scar(s) due to other causes, not of the head, 
face, or neck, that are deep and nonlinear.  The area or areas of 
such scar must be at least 6 square inches (39 square 
centimeters) but less than 12 square inches (77 square 
centimeters) for a compensable rating.  Note (1) under that code 
provides a deep scar is one associated with underlying soft 
tissue damage.  Note (2) under that code provides that if 
multiple qualifying scars are present, assign a separate 
evaluation for each affected extremity based on the total area of 
the qualifying scars that affect that extremity.  38 C.F.R. § 
4.118 (2009).  

Under Diagnostic Code 7802, burn scar(s) or scar(s) due to other 
causes, not of the head, face, or neck, that are superficial and 
nonlinear in an area or areas of 144 square inches (929 square 
centimeters) or greater warrant a 10 percent evaluation, which is 
the maximum elevation under this code.  Note (1) under that code 
provides a superficial scar is one not associated with underlying 
soft tissue damage.  Note (2) under that code provides that if 
multiple qualifying scars are present, assign a separate 
evaluation for each affected extremity based on the total area of 
the qualifying scars that affect that extremity.  Id.

Under Diagnostic Code 7804, one or two scars that are unstable or 
painful warrant a 10 percent evaluation.  Three or four scars 
that are unstable or painful warrant a 20 percent evaluation.  
Note (1) to Diagnostic Code 7804 provides that an unstable scar 
is one where, for any reason, there is frequent loss of covering 
of skin over the scar.  38 C.F.R. § 4.118 (2009).

Diagnostic Code 7805 provides that other scars (including linear 
scars) and other effects of scars evaluated under diagnostic 
codes 7800, 7801, 7802, and 7804 require the evaluation of any 
disabling effect(s) not considered in a rating provided under 
diagnostic codes 7800-04 under an appropriate diagnostic code.  
38 C.F.R. § 4.118 (2009).

Evidence relevant to the severity of the Veteran's service-
connected scars on the dorsum of the left hand and on the right 
wrist over the distal radius disability includes a November 2008 
VA Scars Examination Report reflecting that the Veteran had a 
history of several injuries in-service which caused scars on his 
body.  Upon physical examination, the examiner noted that the 
Veteran had three scars on his left hand all less than one inch 
between the knuckles of his left hand, which were indiscernible 
unless the skin was stretched.  The examiner also noted a right 
wrist scar on the distal radius proximal to anatomic snuff box 
caused by a hot metal burn, which was indiscernible unless the 
skin was stretched.  There was no pain associated with the scars; 
all scars were noted as stable; all scars were noted as deep; 
underlying tissue damage was noted; and there was no limitation 
of motion of the affected areas.  The examiner indicated that the 
Veteran's scars did not interfere with work, chores, recreational 
activities, or activities of daily living.  See  November 2008 VA 
Scars Examination Report. 

Review of the evidence of record is negative for further medical 
treatment records or other evidence regarding the severity of the 
Veteran's scars on the dorsum of the left hand and on the right 
wrist over the distal radius disability.

On review, the Board finds that a compensable rating for the 
service-connected scars on the dorsum of the left hand and on the 
right wrist over the distal radius is not warranted under the 
current criteria.  In this regard, the above noted medical 
evidence reveals evidence of deep, nonlinear scars of the left 
hand and right wrist, but these scars are not of an area or areas 
of at least 6 square inches (39 square centimeters) but less than 
12 square inches (77 square centimeters) for a compensable 
rating.  See 38 C.F.R. § 4.118, Diagnostic Code 7801 (2009).  

Further, the Board finds that  Diagnostic Code 7802 does not 
apply because as depicted on the VA examination, the Veteran's 
scar was not superficial, and more significantly, Diagnostic Code 
7802 does not apply because the scar did not exceed an area or 
areas of 144 square inches.  Additionally, an increased rating is 
not warranted under Diagnostic Code 7804 because the Veteran's 
left hand and right wrist scars were not shown to be unstable or 
painful on the VA examination.  In this regard, the November 2008 
VA examiner noted that the scars of the left hand and right were 
not painful and were stable.  See November 2008 VA Scars 
Examination Report. 

Lastly, the Board notes that an increased rating would not be 
warranted under Diagnostic Code 7805 as there is no limitation of 
motion or function or any other disabling effects of the left 
hand or right wrist scar.  See November 2008 VA Scars Examination 
Report.  Therefore, under the current rating criteria (effective 
October 23, 2008), a compensable rating is not warranted for 
scars on the dorsum of the left hand and on the right wrist over 
the distal radius.  See 38 C.F.R. § 4.118. 

Notwithstanding the above discussion, a rating in excess of the 
assigned schedular evaluation for the Veteran's service-connected 
scars of the left hand and right wrist disability may be granted 
when it is demonstrated that the particular disability presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical the 
application of the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1).  To accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under Secretary 
for Benefits or the Director, Compensation and Pension Service, 
for assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1).  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony of 
record and identify all potential theories of entitlement to a 
benefit under the law and regulations.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Court further held that the Board must 
address referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional or 
unusual.  Shipwash v. Brown, 8 Vet. App. 218, 277 (1995). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court 
explained how the provisions of 38 C.F.R. § 3.321 are applied.  
Specifically, the Court stated that the determination of whether 
a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  In this regard, the 
Court indicated that there must be a comparison between the level 
of severity and symptomatology of the claimant's service-
connected disability with the established criteria found in the 
rating schedule for that disability.  Under the approach 
prescribed by VA, if the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the claimant's 
exceptional disability picture exhibits other related factors 
such as "marked interference with employment" and "frequent 
periods of hospitalization."  Third, when an analysis of the 
first two steps reveals that the rating schedule is inadequate to 
evaluate a claimant's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and 
symptomatology of the Veteran's service-connected scars of the 
left hand and right wrist disability with the established 
criteria found in the rating schedule.  As discussed in detail 
above, the Veteran's scars of the left hand and right wrist 
symptomatology is fully addressed by the respective rating 
criteria under which such disability is rated.  There are no 
additional symptoms of his scars of the left hand and right wrist 
disability that are not addressed by the rating schedule.  
Therefore, the Board finds that rating criteria reasonably 
describes the Veteran's disability level and symptomatology for 
his service-connected disability.  As such, the Board finds that 
the rating schedule is adequate to evaluate the Veteran's 
disability picture.  Significantly, during November 2008 VA 
examination, the examiner noted that there were no occupation 
effects of his scars of the left hand and right wrist disability, 
and the evidence of record does not suggest such.  See  November 
2008 VA Scars Examination Report.  Therefore, the Board finds 
that there are no attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization.  Further, the evidence fails to show that the 
disability picture created by the scars on the dorsum of the left 
hand and on the right wrist over the distal radius is exceptional 
or unusual.  Consequently, the Board concludes that referral of 
this case for consideration of an extra-schedular rating is not 
warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

In addition, the Board has considered whether a staged rating is 
appropriate.  The Board has not found any variation in the 
Veteran's symptomatology or clinical findings that would warrant 
the assignment of any staged ratings in this case. 

Lastly, the Board notes that in Rice v. Shinseki, 22 Vet. App. 
447 (2009), the Court held that a TDIU claim is part of an 
increased rating claim when such claim is raised by the record. 
 The Court further held that when evidence of unemployability is 
submitted at the same time that the Veteran is appealing the 
initial rating assigned for a disability, the claim for TDIU will 
be considered part and parcel of the claim for benefits for the 
underlying disability.  Id.  In this case, the Board finds that a 
claim for a TDIU is not raised by the record as the evidence of 
record fails to show 


that the Veteran is unemployable due to service-connected 
disabilities.  Therefore, the Board finds that no further 
consideration of a TDIU is warranted.  


ORDER

Entitlement to an initial compensable rating for service-
connected scars on the dorsum of the left hand and on the right 
wrist over the distal radius is denied.  


REMAND

The Veteran seeks an increased rating in excess of 10 percent 
disabling for his service-connected degenerative disc disease of 
the cervical spine disability.  The Veteran also seeks 
entitlement to service connection for a burn scar of the left 
forearm and a linear scar of the right lower back, which he 
claims was incurred during his combat service in Iraq.  Review of 
the record reveals that further development is needed before 
deciding the merits of the claims.  

Cervical Spine Increased Rating Claim 

Review of the record reveals that the Veteran last underwent a VA 
examination of the spine in December 2007, and the record 
contains subsequent statements from the Veteran to the effect 
that his cervical spine disability has worsened.  Thus, the Board 
finds that a more contemporaneous VA examination is needed in 
order to assess the current severity of the Veteran's service-
connected cervical spine disability.  VA's duty to assist 
includes providing a thorough and comprehensive medical 
examination.  38 C.F.R. § 4.2 (2009); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  When available evidence is too old for an 
adequate evaluation of a veteran's current condition, VA's duty 
to assist includes providing a new examination.  Weggenmann v. 
Brown, 5 Vet. App. 281 (1993).  Although the Veteran's most 
recent VA examination is not necessarily stale in this case, the 
Veteran has indicated that his condition has worsened since the 
date of the latest examination.  See September 2008 "Appeal to 
Board," VA Form 9 (in which the Veteran indicates that his neck 
pain has worsened  and "many days when [the neck] hurts too 
badly to move [his] head in either direction," and he "cannot 
achieve" his normal range of motion).  While a new examination 
is not required simply because of the time which has passed since 
the last examination, VA's General Counsel has indicated that a 
new examination is appropriate when there is an assertion of an 
increase in severity since the last examination.  VAOPGCPREC 11-
95 (1995).  In order to more accurately reflect the current level 
of the Veteran's cervical spine disability, the Board believes 
that an examination is necessary.  

Further, during the pendency of this appeal, in Rice v. Shinseki, 
22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims 
(Court) held that a TDIU claim is part of an increased rating 
claim when such claim is raised by the record.  The Court further 
held that when evidence of unemployability is submitted at the 
same time that the Veteran is appealing the initial rating 
assigned for a disability, the claim for TDIU will be considered 
part and parcel of the claim for benefits for the underlying 
disability.  Id.  As such, the Rice case must be considered in 
readjudicating the claims on appeal.

Service Connection Claim

To establish service connection for a disability or injury, there 
must be medical evidence of a current disability, medical or lay 
evidence of in-service incurrence or aggravation of a disease or 
injury, and medical evidence linking the current disability to 
that in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Review of the evidence of record reveals that the Veteran 
underwent a VA examination regarding the etiology of his left 
forearm and right lower back scar in November 2008.  Although the 
examiner assessed scars of the left hand (forearm) and low back, 
the examiner did not provide an opinion regarding the etiology of 
the Veteran's scars of the left hand (forearm) and low back.  
Further, the Veteran claimed that such scars were the result of 
his combat service in Iraq, specifically a burn to the left 
forearm on a tank barrel and a cut to his back on the tailgate of 
a truck while encountering small arms fire near Fallujah.  See 
November 2008 "Statement in Support of Claim," VA Form 21-4138; 
January 2009 Hand-Written Statement from the Veteran (Notice of 
Disagreement).  The Board finds these statements consistent and 
credible with the Veteran's service.  Thus, the Veteran should be 
afforded an examination including an opinion regarding the 
relationship between the Veteran's current left forearm/hand and 
low back scar disability based on review of all evidence of 
record.  The fulfillment of the duty to assist requires a 
thorough and contemporaneous medical examination that considers 
prior medical examinations and treatment in order to conduct a 
complete evaluation of the Veteran's claim.  38 C.F.R. § 4.2 
(2009).  Where further evidence, or clarification of the 
evidence, is needed for proper appellate decision-making, a 
remand to the RO is required.  38 C.F.R. § 19.9(a)(1) (2009).

Accordingly, the case is REMANDED for the following action:

1.  VBA should contact the Veteran and 
request that he identify all present 
treatment for his cervical spine 
disability, beginning January 2009.  
The Veteran should be allowed the 
opportunity to submit these records himself 
or to provide VA authorization to obtain 
any records so identified.  Any additional 
medical records so obtained should be 
associated with the Veteran's VA claims 
folder. 

To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims file should contain documentation 
of the attempts made.  

2.  After completion of the above-requested 
development, the Veteran should be afforded 
a VA "spine" examination to determine the 
current nature and severity level of his 
service-connected cervical spine 
disability. 

The claims folder should be reviewed by the 
examiner prior to the examination.  All 
tests and studies, including current x-ray 
and MRI studies, deemed helpful by the 
examiner should be conducted in conjunction 
with the examination.

The examiner should indicate (a) whether 
there is ankylosis of the cervical spine, 
and if so, whether the ankylosis is 
favorable or unfavorable, and (b) whether 
there is intervertebral disc syndrome (IDS) 
of the cervical spine that is related to 
the Veteran's service-connected cervical 
spine disability or his active duty 
service, and if so, the frequency and 
duration of any incapacitating episodes.  
The examiner is should also describe 
applicable ranges of motion (flexion, 
extension, rotation, and combined range of 
motion) in terms of degrees.  

The examiner should also comment on the 
effects of pain, weakness and exacerbating 
episodes on range of motion and 
functionality, and the extent the Veteran's 
service-connected cervical spine disability 
affects his ability to work.  A complete 
rationale for any opinion expressed should 
be included in the examination report.

3.  With regard to the Veteran's service 
connection claim for a burn scar of the 
left forearm and a linear scar of the 
right lower back, the claims folder should 
be returned the same VA examiner who 
conducted the November 2008 VA scars 
examination at Mountain Home VAMC for an 
opinion as to an opinion as to whether it 
is at least as likely as not (50 percent 
probability or greater) that any current 
left forearm and low back scar disability 
is related to active service, specifically 
the Veteran's credible statements of that 
he incurred such scars as a result of 
combat injuries (a burn to the left 
forearm on a tank barrel and a cut to his 
back on the tailgate of a truck while 
encountering small arms fire near 
Fallujah).  

A complete rationale should be provided 
for any opinion.  

If the November 2008 VA examiner is 
not available, the Veteran should be 
provided a new VA examination regarding 
his left forearm and low back scar 
disability.  The examiner should provide 
an opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that any current left forearm and 
low back scar is related to active 
service, specifically the Veteran's 
credible statements of that he incurred 
such scars as a result of combat injuries 
(a burn to the left forearm on a tank 
barrel and a cut to his back on the 
tailgate of a truck while encountering 
small arms fire near Fallujah).  

A complete rationale should be provided 
for any opinion.  The claims folder should 
be made available to the examiner for 
review.  The entire claims file must be 
reviewed by the examiner in conjunction 
with examination and the report should 
state that such review has been 
accomplished.

4.  Upon completion of the above-requested 
development, the RO should readjudicate the 
Veteran's increased rating claim for the 
cervical spine and service connection claim 
for scars on the dorsum of the left hand 
and on the right wrist over the distal 
radius, taking into account any newly 
obtained evidence.  All applicable laws and 
regulations should be considered, including 
consideration of Rice v. Shinseki, 22 Vet. 
App. 447 (2009).  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.       

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose of 
this REMAND is to ensure compliance with due process 
considerations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examinations requested in this remand is to 
obtain information or evidence (or both) which may be dispositive 
of the appeal.  Therefore, the Veteran is hereby placed on notice 
that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by not 
attending the requested VA examination may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


